Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE


MR. YAMAHA, INC.

RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00157-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDAUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Mr. Yamaha, Inc., asks this Court to issue a writ of mandamus against the
Honorable William E. Moody, Judge of the 34th District Court of El Paso County, Texas.  In
order to be entitled to mandamus relief, a relator must meet two requirements.  First, the relator
must show that the trial court clearly abused its discretion.  In re Prudential Insurance Company
of America, 148 S.W.3d 124, 135 (Tex. 2004)(orig. proceeding).  Second, the relator must
demonstrate he has no adequate remedy by appeal.  Id. at 136.  Based on the record before us, we
are unable to conclude that Relator is entitled to mandamus relief.  Accordingly, the petition for
writ of mandamus is denied.

June 17, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.